GRIFFIN, Judge.
We find no error in this case except in the sentencing of defendant. Defendant was sentenced in two cases: Case No. 90-12004, a prosecution for grand theft, and Case No. 90-1114 a prosecution for robbery, which is the subject of this appeal. The amended probation order in 90-1114 indicates defendant was placed on 5 years probation for the robbery offense consecutive to Department of Corrections time and concurrent with probation in Case No. 90-12004. The scoresheet notes show seven years incarceration and five years of concurrent probation in each case. The transcript of the sentencing, however, reflects that the trial court orally imposed straight incarceration of seven years for the robbery offense, and imposed probation only in reference to the grand theft. The record also contains a “court minutes/order” but it only references five years probation, with no mention of incarceration. Indeed, we can find no written sentence of incarceration in this case. It is unclear whether the defendant received a split sentence, a straight term of incarceration, or only a term of probation for this robbery. Accordingly, we remand for clarification and correction of this sentence.
*466AFFIRMED in part; REVERSED in part.
COWART, J., concurs.
DAUKSCH, J., concurs specially with opinion.